The Honorable Mike Ross State Senator P.O. Box 374 Prescott, AR 71857
Dear Senator Ross:
This is in response to your request for an opinion on whether an appointed circuit court judge, following the expiration of his/her appointment, is prohibited by Amendment 29, § 2 of the Arkansas Constitution from being elected circuit court judge of a different division of the same judicial district. It is my opinion that this set of facts does not violate Amendment 29.
Amendment 29, § 2 of the Arkansas Constitution prohibits an appointee from running to succeed himself, and states that "[n]o person appointed under Section 1 shall be eligible for appointment or election to succeed himself." However, in this particular case, should the appointed circuit judge choose to file for another judicial office, he would not be attempting to succeed himself. A similar conclusion was reached in Op. Att'y Gen. Nos. 86-046 and 91-379 (copies enclosed). In the latter opinion it was concluded, with regard to Justices of the Peace, that: ". . . an appointee, after the expiration of the unexpired term, would be eligible to run in a neighboring [Justice of the Peace] district, or another district to which he was not appointed. He would not thereby be `succeeding himself,' but someone else." Id. at 2-3.
For the aforementioned reason, it is my opinion that Section 2 of Amendment 29 does not apply in this situation.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General T. Jeff Vining.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosures